Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Boris A. Matvenko (reg. no. 48,165) on 4/26/2022.

The claims have been amended as follow: 

1. (Currently Amended). A computer-implemented method, comprising:
detecting an interruption of processing of one or more first symbol packets at one or more wireless communication components;
determining a predetermined period of time for a delay in processing of one or more second symbol packets;
delaying processing of the one or more second symbol packets until expiration of the predetermined period of time; and
performing processing of the one or more second symbol packets;
wherein at least one of the detecting, the determining, the delaying, and the performing is performed by a base station, the base station including one or more virtual machines;
wherein a first virtual machine in the one or more virtual machines is configured to detect the interruption upon a restarting of a second virtual machine in the one or more virtual machines.

2. (Canceled). 

3. (Currently Amended). The method according to claim [[2]]1, wherein the base station includes at least one of the following communication components: one or more remote radio units, one or more radio interface units, and one or more distributed units.

4. (Original). The method according to claim 3, wherein the one or more distributed units is configured to interface with the one or more radio interface units for processing of the one or more first and second symbol packets. 

5. (Original). The method according to claim 3, wherein the one or more distributed units are one or more virtualized distributed units, the one or more virtualized distributed units corresponding to one or more virtual machines being executed on a host operating system.

6. (Canceled). 

7. (Original). The method according to claim 5, wherein the predetermined period of time is determined based on a multiple of a transmission time interval corresponding to a time for transmitting symbol packets between the one or more virtualized distributed units and the one or more radio interface units.

8. (Original). The method according to claim 7, wherein the predetermined period of time is 2 milliseconds.

9. (Original). The method according to claim 7, wherein the predetermined period of time corresponds to a period of time after which at least one of a service degradation and a service interruption is detected by a user equipment communicating with the base station. 

10. (Original). The method according to claim 1, wherein the delaying includes de-queuing the one or more first symbol packets from a processing queue.

11. (Original). The method according to claim 10, wherein the one or more first symbol packets are de-queued and discarded by at least one of Layer 1 and Layer 2 of a wireless communication device receiving the one or more first symbol packets.

12. (Currently Amended). An apparatus comprising:
at least one programmable processor; and
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
detecting an interruption of processing of one or more first symbol packets at one or more wireless communication components;
determining a predetermined period of time for a delay in processing of one or more second symbol packets;
delaying processing of the one or more second symbol packets until expiration of the predetermined period of time; and
performing processing of the one or more second symbol packets;
wherein at least one of the detecting, the determining, the delaying, and the performing is performed by a base station, the base station including one or more virtual machines;
wherein a first virtual machine in the one or more virtual machines is configured to detect the interruption upon a restarting of a second virtual machine in the one or more virtual machines.

13. (Canceled). 

14. (Currently Amended). The apparatus according to claim [[13]]12, wherein the base station includes at least one of the following communication components: one or more remote radio units, one or more radio interface units, and one or more distributed units.

15. (Original). The apparatus according to claim 14, wherein the one or more distributed units is configured to interface with the one or more radio interface units for processing of the one or more first and second symbol packets. 

16. (Original). The apparatus according to claim 14, wherein the one or more distributed units are one or more virtualized distributed units, the one or more virtualized distributed units corresponding to one or more virtual machines being executed on a host operating system.

17. (Canceled). 

18. (Original). The apparatus according to claim 16, wherein the predetermined period of time is determined based on a multiple of a transmission time interval corresponding to a time for transmitting symbol packets between the one or more virtualized distributed units and the one or more radio interface units.

19. (Original). The apparatus according to claim 18, wherein the predetermined period of time is 2 milliseconds.

20. (Original). The apparatus according to claim 18, wherein the predetermined period of time corresponds to a period of time after which at least one of a service degradation and a service interruption is detected by a user equipment communicating with the base station. 

21. (Original). The apparatus according to claim 12, wherein the delaying includes de-queuing the one or more first symbol packets from a processing queue.

22. (Original). The apparatus according to claim 21, wherein the one or more first symbol packets are de-queued and discarded by at least one of Layer 1 and Layer 2 of a wireless communication device receiving the one or more first symbol packets.

23. (Currently Amended). A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
detecting an interruption of processing of one or more first symbol packets at one or more wireless communication components;
determining a predetermined period of time for a delay in processing of one or more second symbol packets;
delaying processing of the one or more second symbol packets until expiration of the predetermined period of time; and
performing processing of the one or more second symbol packets;
wherein at least one of the detecting, the determining, the delaying, and the performing is performed by a base station, the base station including one or more virtual machines;
wherein a first virtual machine in the one or more virtual machines is configured to detect the interruption upon a restarting of a second virtual machine in the one or more virtual machines.

24. (Canceled). 

25. (Currently Amended). The computer program product according to claim [[24]]23, wherein the base station includes at least one of the following communication components: one or more remote radio units, one or more radio interface units, and one or more distributed units.

26. (Original). The computer program product according to claim 25, wherein the one or more distributed units is configured to interface with the one or more radio interface units for processing of the one or more first and second symbol packets. 

27. (Original). The computer program product according to claim 25, wherein the one or more distributed units are one or more virtualized distributed units, the one or more virtualized distributed units corresponding to one or more virtual machines being executed on a host operating system.

28. (Canceled). 

29. (Original). The computer program product according to claim 27, wherein the predetermined period of time is determined based on a multiple of a transmission time interval corresponding to a time for transmitting symbol packets between the one or more virtualized distributed units and the one or more radio interface units.

30. (Original). The computer program product according to claim 29, wherein the predetermined period of time is 2 milliseconds.

31. (Original). The computer program product according to claim 29, wherein the predetermined period of time corresponds to a period of time after which at least one of a service degradation and a service interruption is detected by a user equipment communicating with the base station. 

32. (Original). The computer program product according to claim 23, wherein the delaying includes de-queuing the one or more first symbol packets from a processing queue.

33. (Original). The computer program product according to claim 32, wherein the one or more first symbol packets are de-queued and discarded by at least one of Layer 1 and Layer 2 of a wireless communication device receiving the one or more first symbol packets.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 12 and 23 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“delaying processing of the one or more second symbol packets until expiration of the predetermined period of time; and performing processing of the one or more second symbol packets; wherein at least one of the detecting, the determining, the delaying, and the performing is performed by a base station, the base station including one or more virtual machines; wherein a first virtual machine in the one or more virtual machines is configured to detect the interruption upon a restarting of a second virtual machine in the one or more virtual machines.”

Kezys et al. US20100265917A1 (listed in applicant submitted IDS and listed as D1 in PCT report) teaches mobile station includes expander inserts a number of delay packets into the sequence of data packets in response to receiving the indication of the pending hand-off. The number of delay packets is determined based on the estimated amount of time prior to the occurrence of the hand-off such that the insertion of the delay packets into the sequence of data packets will cause a delay that corresponds to the amount of time prior to occurrence of the hand-off. However, the prior art fails to teach the claim limitation cited above.

Bailargeon US 20190394658 A1 in para. [0009] " restarted" if a new VM (VNFC or container) hosting the SCTP (TCP or UDP) application is restarted, software-upgraded, or if a new VM (VNFC or container) is added. This is undesirable for applications that are always-on. Upgrading, releasing or restarting a VM or a transport connection in a virtualized radio access network (vRAN) data center deployment radio controller (vRC) or packet processer (vPP) directly impacts many subscribers (momentarily loss of connectivity) across a large number of cells or within a geographical area. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1, 3-5, 7-12, 14-16, 18-23, 25-27 and 29-33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468